--------------------------------------------------------------------------------

Exhibit 10.2
   

FORM OF CONVERTIBLE NOTE




THE SECURITIES EVIDENCED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE
SECURITIES LAWS (COLLECTIVELY, “SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR SALE UNDER ALL
APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, ANY SUCH OFFER,
SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF SUCH SECURITIES LAWS.
  

$_____xxxxxx_______
 October/November,___, 2011
 (“Issuance Date”)

  
FOR VALUE RECEIVED, SAVE THE WORLD AIR, INC., a corporation organized under the
laws of the State of Nevada (the “Company”), promises to pay to the order of
“Investor”, as that term is defined on the Acknowledgement and Acceptance page
of this Note (hereafter, together with any subsequent holder hereof, called
“Holder”), at “Investor’s Address”, as that term is set forth on such page or at
such other place as Holder may direct, the “Subscription Amount”, noted above
(the “Loan”), payable in full Twelve Months from the date hereof (the “Maturity
Date”).
 
If this Note is not paid in full on or prior to the Maturity Date the remaining
balance shall be increased by 10% and the Company shall pay interest thereon at
the rate of 10% per annum until all sums due hereunder are paid in full.
 
Payments of both principal and interest will be made in immediately available
funds in lawful money of the United States of America to the Holder at the
Investor’s Address.


The Note is subject to the following additional provisions:


1.   The Company shall be entitled to withhold from all payments of principal
and/or interest of this Note any amounts required to be withheld under the
applicable provisions of the U.S. Internal Revenue Code of 1986, as amended, or
other applicable laws at the time of such payments.
 
2.   This Note has been issued subject to representations, warranties and
covenants of the original Holder hereof and may be transferred or exchanged only
in compliance with the Securities Act of 1933, as amended, and applicable state
and other securities laws. Prior to the due presentment for such transfer of
this Note, the Company and any agent of the Company may treat the person in
whose name this Note is duly registered on the Company's Note register as the
owner hereof for the purpose of receiving payment as herein provided and all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary. The transferee shall
be bound, as the original Holder by the same representations and terms described
herein and under the Agreement.
   
 
1

--------------------------------------------------------------------------------

 
   
3.   The Holder may, at such Holder’s option, at any time while any sums are
outstanding and unpaid hereunder, convert the then-outstanding principal amount
of this Note or any portion thereof, and any interest and any penalties accrued
and unpaid thereon (the “Conversion Amount”), into a number shares of fully paid
and nonassessable Common Stock of the Company (the “Conversion Shares”) pursuant
to the following formula: the Conversion Amount divided by $0.25 (the
“Conversion Price”).  The Holder may exercise the right to convert all or any
portion of the Conversion Amount by delivering to the Company (i) an executed
and completed notice of conversion in the form attached to this Note (the
"Notice of Conversion") to the Company and (ii) this Note.  The business day on
which a Notice of Conversion and this Note are delivered to the Company in
accordance with the provisions hereof shall be deemed a "Conversion Date". The
Company will transmit the certificates representing Conversion Shares issuable
upon such conversion of this Note (together with the certificates representing
the amount of this Note not so converted) to the Holder via express courier
within ten Business Days after the Conversion Date.  No fractional shares shall
be issued upon conversion of this Note.  The amount of any of the Conversion
Amount which is less than a whole share of Common Stock shall be paid to the
Holder in cash.  Any delay due to such circumstance shall not be an event of
default under this Note.  Company shall promptly take action to affect such
amendments to its charter.
 
4.   The principal amount of this Note, and any accrued interest thereon, shall
be reduced as per that principal amount indicated on the Notice of Conversion
upon the proper receipt by the Holder of such Conversion Shares due upon such
Notice of Conversion.
 
5.   The number of Conversion Shares shall be adjusted as follows:
 
a.   If the Company shall at any time after the Issuance Date subdivide its
outstanding shares of Common Stock into a greater number of shares of Common
Stock, the number of Conversion Shares in effect immediately prior to such
subdivision shall be proportionately increased, and conversely, in case the
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Conversion Price in effect immediately prior to such
combination shall be proportionately reduced.
 
b.    If the Company shall at any time or from time to time after the Issuance
Date makes, or fixes a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the number of
Conversion Shares issuable upon conversion of this Note shall be proportionately
increased; provided, however, that if such record date is fixed and such
dividend is not fully paid, or if such distribution is not fully made on the
date fixed therefor, the number of Conversion Shares shall be recomputed to
reflect that such dividend was not fully paid or that such distribution was not
fully made.
 
c.    If Company at any time or from time to time after the Issuance Date makes,
or fixes a record date for the determination of holders of Common Stock entitled
to receive, a dividend or other distribution payable in securities of Company
other than shares of Common Stock, then and in each such event provision shall
be made so that Holder shall receive upon exercise of the conversion right of
this Note, in addition to the number of shares of Common Stock receivable
thereupon, the amount of securities of Company which Holder would have received
had the Conversion Amount of this Note been exercised on the date of such event
and had it thereafter, during the period from the date of such event to and
including the date of conversion or purchase, retained such securities
receivable during such period.
 
d.    If the Common Stock issuable upon the conversion of this Note or option to
purchase is changed into the same or a different number of shares of any class
or classes of stock, whether by recapitalization, reclassification or otherwise
(other than a transaction described elsewhere in Section 5 of this Note), then,
and in any such event, each Holder shall have the right thereafter, upon
conversion of this Note or purchase pursuant to option to receive the kind and
amount of stock and other securities and property receivable upon such
reorganization or other change, in an amount equal to the amount that Holder
would have been entitled to had it immediately prior to such reorganization,
reclassification or change converted this Note, but only to the extent this Note
is actually converted, all subject to further adjustment as provided herein.
  
 
2

--------------------------------------------------------------------------------

 
   
6.   No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, upon an Event of Default (as
defined below), to pay the principal of, and interest on this Note at the place,
time, and rate, and in the coin or currency herein prescribed.
 
7.   Events of Default.  Each of the following occurrences is hereby defined as
an “Event of Default”:
 
Nonpayment.  The Company shall fail to make any payment of principal, interest,
or other amounts payable hereunder when and as due; or
  
Dissolutions, etc.  The Company or any subsidiary shall fail to comply with any
provision concerning its existence or any prohibition against dissolution,
liquidation, merger, consolidation or sale of assets; or
  
Noncompliance with this Agreement.  The Company shall fail to comply in any
material respect with any provision hereof, which failure does not otherwise
constitute an Event of Default; or
   
Insolvency.  The institution of bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against Company,
which proceedings shall not have been vacated by appropriate court order within
sixty (60) days of such institution.
 
If one or more "Events of Default" shall occur, then, or at any time thereafter,
and in each and every such case, unless such Event of Default shall have been
waived in writing by the Holder (which waiver shall not be deemed to be a waiver
of any subsequent default) or cured as provided herein, at the option of the
Holder, and in the Holder's sole discretion, the Holder may elect to consider
this Note (and all interest through such date) immediately due and payable. In
order to so elect, the Holder must deliver written notice of the election and
the amount due to the Company via certified mail, return receipt requested, at
the Company’s address as set forth herein (or any other address provided to the
Holder), and thereafter the Company shall have ten (10) business days upon
receipt to cure the Event of Default or pay this Note, or convert the amount due
on the Note pursuant to the conversion formula set forth above.
 
8.   In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.
 
9.   This Note does not entitle the Holder hereof to any voting rights or other
rights as a shareholder of the Company prior to the conversion into Common Stock
thereof, except as provided by applicable law. If, however, at the time of the
surrender of this Note and conversion the Holder hereof shall be entitled to
convert this Note, the Conversion Shares so issued shall be and be deemed to be
issued to such holder as the record owner of such shares as of the close of
business on the Conversion Date.
 
10.    The Holder shall pay all issue and transfer taxes and other incidental
expenses in respect of the issuance of certificates for Conversion Shares upon
the conversion of this Note, and such certificates shall be issued in the name
of the Holder of this Note.


11.    This Note may be prepaid in whole or in part at any time or from time to
time without premium or penalty upon 10 days’ prior written notice from the
Company to the Holder.


12.    Upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Note, and in case of loss,
theft or destruction of this Note, upon delivery of an indemnity agreement or
security reasonably satisfactory in form and amount to the Company or, in the
case of any such mutilation, upon surrender and cancellation of such Note, and
upon reimbursement to the Company of all reasonable expenses incidental thereto,
the Company will make and deliver to the Holder, in lieu thereof, a new Note in
substantially identical form and dated as of such cancellation.
  
 
3

--------------------------------------------------------------------------------

 
   
13.    If the last or appointed day for the taking of any action or the
expiration of any right required or granted herein shall be a Saturday or a
Sunday or shall be a legal holiday in the United States or the State of
California, then such action may be taken or such right may be exercised on the
next succeeding business day.


14.    (a)    This Note shall be governed by and construed in accordance with
the laws of the State of California applicable to contracts made and to be
performed wholly within such state.


(b)    Except as otherwise provided herein, any notice or demand which, by the
provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
personal delivery, shall be deemed to have been validly served, given or
delivered upon actual delivery and, if mailed, shall be deemed to have been
validly served, given or delivered three (3) business days after deposit in the
United States mails, as registered or certified mail, with proper postage
prepaid and addressed to the party or parties to be notified.


(c)    The Holder acknowledges that the Conversion Shares acquired upon the
exercise of this Note may have restrictions upon its resale imposed by state and
federal securities laws.


(d)    With regard to any power, remedy or right provided herein or otherwise
available to any party hereunder (i) no waiver or extension of time shall be
effective unless expressly contained in a writing signed by the waiving party;
and (ii) no alteration, modification or impairment shall be implied by reason of
any previous waiver, extension of time, delay or omission in exercise, or other
indulgence.
   
(e)             This Note may not be amended, altered or modified except by a
writing signed by the Company and the Holder.














 
[remainder of page intentionally left blank]
   
 
4

--------------------------------------------------------------------------------

 
      
IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by an officer thereunto duly authorized.


SAVE THE WORLD AIR, INC.
735 State Street, Suite 500
Santa Barbara, California 93101




By_____SPECIMEN_____________
Name:   Cecil Bond Kyte
Title:     Chief Executive Officer




ACKNOWLEDGED AND ACCEPTED:




_______________________________
Investor Name (Signature)




______________________________
Print Name










___________________________
Investor Address                                
   

 
5

--------------------------------------------------------------------------------

 
  
NOTICE OF EXERCISE OF CONVERSION RIGHT


   
TO:           SAVE THE WORLD AIR, INC.


(1)    The undersigned hereby elects to convert $______________ of the attached
Note into ______________ shares of Common Stock (the "Shares") of Save the World
Air, Inc. pursuant to the terms of the attached Note.


(2)    Please issue a certificate or certificates representing the Shares in the
name of the undersigned or in such other name as is specified below:


 

        (Print Name)          
Address:
                   

   
(3)   The undersigned confirms that the Shares are being acquired for the
account of the undersigned for investment only and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or selling the Shares.


(4)   The undersigned accepts such shares subject to the restrictions on
transfer set forth in the attached Note.


 

            Date   (Signature)                             (Print Name)        
   

 
 
 
 
 
 
6

--------------------------------------------------------------------------------